Citation Nr: 1414283	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for hyperpigmentation (claimed as burn to face and scars).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to June 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for hyperpigmentation rated 10 percent, effective July 18, 2005 (the date of claim).  An interim (February 2013) rating decision increased the rating to 30 percent (also effective July 18, 2005).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

During his October 2013 hearing, the Veteran testified that his service-connected facial hyperpigmentation has increased in severity since his February 2013 VA examination.  He reported increased itching, sun sensitivity and disfigurement (the scars have been getting darker).  In light of the allegation of worsening (which he is competent to report), a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The record also suggests that the medical evidence is incomplete.  The most recent VA treatment records associated with the record (including in Virtual VA) are dated in September 2009.  However, the Veteran has testified that he receives medical treatment for his skin every two months.  Updated records of any VA and/or private treatment he may have received are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his service-connected hyperpigmentation since September 2009, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the record).  The Veteran should be notified if any records he identified are not received pursuant to the RO's request, and advised that ultimately it is his responsibility to ensure that private records are received.  The RO should specifically secure complete records of all VA treatment he has received from September 2009 to the present.

2.  Thereafter, the RO should arrange for the Veteran to be examined by a dermatologist to ascertain the severity of his facial hyperpigmentation.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe in detail all symptoms of the hyperpigmentation (including the area and extent of involvement).  The examiner should identify any (and all) characteristics of disfigurement (outlined in Note 1 following 38 C.F.R. § 4.118, Code 7800) noted on the Veteran's face.  The examiner should offer comment on the extent of disfigurement shown and specifically indicate whether there are:  (a) visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; four or five characteristics of disfigurement, or (b) visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; six or more characteristics of disfigurement.  
The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data.

3.  After the development sought above is completed, the RO should review the record and readjudicate the claim for increase.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

